       Case 3:18-cv-00188-DPJ-FKB Document 30 Filed 09/03/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

DENNIS HOPKINS, ET AL.                                                          PLAINTIFFS

V.                                          CIVIL ACTION NO. 3:18cv188-DPJ-FKB

SECRETARY OF STATE DELBERT HOSEMANN,
in his official capacity                      DEFENDANT
 _______________________________________________________

                    NOTICE OF APPEAL
_______________________________________________________

       Defendant Secretary of State Delbert Hosemann, in his official capacity, acting

pursuant to Rule 3 of the Federal Rules of Appellate Procedure, hereby appeals this

Court’s August 7, 2019 order, [Dkt. 21; Dkt. 91, No. 3:17cv791-DPJ-FKB1], denying

Secretary Hosemann summary judgment on Eleventh Amendment immunity, and other

jurisdictional grounds, to the United States Court of Appeals for the Fifth Circuit.

Jurisdiction of this appeal from the denial of Secretary Hosemann’s claim of Eleventh

Amendment immunity, and related subject-matter jurisdictional issues, is proper

pursuant to the collateral order doctrine. E.g., Keyes v. Gunn, 890 F.3d 232, 235 n.4

(5th Cir. 2018); Bryant v. Texas Department of Aging and Disability Services,

781 F.3d 764, 768 (5th Cir. 2015).2



       1
          The August 7, 2019 order was initially docketed in Civil Action No. 3:17cv791-DPJ-
FKB, and this case was consolidated with No. 3:17cv791-DPJ-FKB for all purposes prior to entry
of the order. Due to the consolidation, the record on appeal should include all docket entries
filed on or before August 7, 2019 in No. 3:17cv791-DPJ-FKB.
       2
          Secretary Hosemann and the plaintiffs have each filed petitions seeking interlocutory
appeal from this Court’s August 7, 2019 order pursuant 28 U.S.C. § 1292(b). Those petitions are
currently pending before the United States Court of Appeals for the Fifth Circuit and assigned
Fifth Circuit Cause No. 19-00024. Should the Fifth Circuit grant an interlocutory appeal from
the August 7 order pursuant to § 1292(b), this appeal authorized by the collateral order doctrine
should be consolidated and merged with it.
Case 3:18-cv-00188-DPJ-FKB Document 30 Filed 09/03/19 Page 2 of 2



THIS the 3rd day of September, 2019.

                                Respectfully submitted,

                                DELBERT HOSEMANN,
                                SECRETARY OF STATE OF MISSISSIPPI

                         BY:    JIM HOOD, ATTORNEY GENERAL

                         By:    Justin L. Matheny (Bar No. 100754)
                                Krissy C. Nobile (Bar No. 103577)
                                Office of the Attorney General
                                P.O. Box 220
                                Jackson, MS 39205
                                Telephone: (601) 359-3680
                                Facsimile: (601) 359-2003
                                jmath@ago.state.ms.us
                                knobi@ago.state.ms.us

                                Counsel for Defendant Secretary of State
                                Delbert Hosemann, in his official capacity




                                  -2-
